Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNYSLVANIA

UNITED STATES OF AMERICA
Vv. Magistrate No. 20-568
[UNDER SEAL]

REBECCA OWENS

 

 

AFFIDAVIT FOR CRIMINAL COMPLAINT
I, Gregg Frankhouser, a Special Agent (“SA”) with the Federal Bureau of
Investigations, being duly sworn, depose and state as follows:
INTRODUCTION
1. This Affidavit is submitted in support of a criminal complaint charging Rebecca
OWENS with one count of Production and Attempted Production of a Visual Depiction of a Minor
Engaged in Sexually Explicit Conduct, in violation of 18 U.S.C. §§ 2251(a) and (e), and one count
of Distribution of a Visual Depiction of a Minor Engaged in Sexually Explicit Conduct, in
violation of 18 U.S.C. § 2252(a)(2) (collectively referred to as the “TARGET OFFENSES”).
2. Iam a Special Agent (SA) with the Federal Bureau of Investigation (FBD, assigned
to the Pittsburgh Division. I have been employed as a Special Agent for the FBI since April 2002.
As part of my duties, I investigate violations of federal law, including the online exploitation of
children, including violations pertaining to the illegal possession, receipt, transmission, and
production of material depicting the sexual exploitation of minors. I have gained expertise in the
conduct of such investigations through training in the area of child pornography and child

exploitation investigations in seminars, classes, and everyday work related to conducting these
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 2 of 9

types of investigations and have had the opportunity to observe and review numerous examples of
child pornography in a variety of media, including computer media. I have obtained FBI Basic
and Advanced Crimes Against Children Training. I have participated in the execution of numerous
federal and state search warrants which have involved child sexual exploitation and/or child
pornography offenses.

3. Your Affiant is aware that Title 18, United States Code, Sections 2251(a) and (e),
make it a crime to induce, entice, or coerce a minor to engage in sexually explicit conduct for the
purpose of producing visual depictions of such conduct or to attempt to do so, and that Title 18,
- United States Code, Section 2252(a)(2), makes it a crime to distribute material depicting the sexual
exploitation of a minor.

4. The facts set forth in this Affidavit are based on my personal knowledge,
knowledge obtained during my participation in this investigation, knowledge obtained from other
individuals, including other law enforcement personnel and computer forensic examiners, review
of documents and records related to this investigation, communications with others who have
personal knowledge of the events and circumstances described herein, and information gained
through my training and experience.

5. Because this Affidavit is being submitted for the purpose of securing criminal
complaint, I have not included each and every fact known to me concerning this investigation. |
have set forth only the facts that I believe are necessary to establish probable cause that REBECCA
OWENS (hereinafter, “OWENS”) committed the TARGET OFFENSES.

DEFINITIONS
6. The following definitions apply to this Affidavit:

a. “Minor,” as defined in 18 U.S.C. § 2256(1), means any person under the

age of 18 years.
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 3 of 9

b. “Child Pornography,” as used herein, includes the definition in 18 U.S.C.
‘§ 2256(8) (any visual depiction of sexually explicit conduct where (a) the production of the visual
depiction involved the use of a minor engaged in sexually explicit conduct; (b) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is indistinguishable
from, that.of a minor engaged in sexually explicit conduct; or (c) the visual depiction has been
created, adapted, or modified to appear that an identifiable minor is engaged in sexually explicit
conduct), as well as any visual depiction, the production of which involves the use of a minor
engaged in “sexually explicit conduct,” as that term is defined in 18 U.S.C. § 2256(2).

c. “Visual depictions” include undeveloped film and videotape, data stored on
computer disk or by electronic means, which is capable of conversion into a visual image, and data
which is capable of conversion into a visual image that has been transmitted by any means, whether
or not stored in a permanent format. See 18 U.S.C. § 2256(5).

d. “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)
lascivious exhibition of the anus, genitals, or pubic area of any persons. See 18 U.S.C. § 2256(2).

e. “Internet Service Providers” or “ISPs” are commercial organizations which
provide individuals and businesses access to the Internet. ISPs provide a range of functions for
their customers, including access to the Internet, web hosting, e-mail, remote storage, and co-
location of computers and other communications equipment. ISPs can offer various means by
which to access the Internet including telephone based dial-up, broadband based access via a
digital subscriber line (DSL) or cable television, dedicated circuits, or satellite based subscription.

ISPs typically charge a fee based upon the type of connection and volume of data, called bandwidth
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 4 of 9

that the connection supports. Many ISPs assign each subscriber an account name such as a user
name or screen name, an e-mail address, and an e-mail mailbox, and the subscriber typically
creates a password for the account. By using a computer equipped with a telephone or cable
modem, the subscriber can establish communication with an ISP over a telephone line or through
a cable system, and can access the Internet by using his or her account name and password.

f. “TP Address,” meaning, the Internet Protocol address (or simply “IP
address”) is a unique numeric address used by computers on the Internet. An IP address looks like
a series of four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet must be assigned an IP address so that Internet traffic sent
from and directed to that computer may be directed properly from its source to its destination.
Most Internet service providers control a range of IP addresses. Some computers have static—
that is, long-term—IP addresses, while other computers have dynamic-—that is, frequently
changed—IP addresses.

g. “Internet,” a global network of computers and other electronic devices that
communicate with each other. Due to the structure of the Internet, connections between devices
on the Internet often cross state and international borders, even when the devices communicating
with each other are in the same state.

PROBABLE CAUSE
7. In November 2019, Trooper Richard Willhardt, assigned to the Bureau of Criminal
Investigations, Special Investigative Service, Computer Crime Unit, Northeast Crime Task Force
(Wilkes-Barre, Pennsylvania), applied for and executed a search warrant on Google, Inc. LLC
(hereinafter “Google”) for multiple email accounts in relation to an ongoing child exploitation

investigation of an individual residing in Stroudsburg, Pennsylvania.
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 5 of 9

8. Trooper Willhardt subsequently received responsive material from Google. Upon
review of the information, Trooper Willhardt identified multiple images of an approximately three
to five-year-old minor female that had been saved in the “Google Photos” in one of the target’s
Google accounts. These images are described as follows:

a. One image depicting a white, nude, prepubescent female with blonde hair
(approximately three to five years old), standing naked with her vagina visible.
The following is also visible in the image: a grey in color piece of furniture; the
leg of an unknown person wearing a pair of purple with white polka dots, fleece
pati: and a multicolored white, brown, and dark grey-colored dog laying on a
beige carpet;

b. One image of the same white, prepubescent female with blonde hair described
above. This image depicts the minor female completely nude from behind with
buttocks visible. The same gray piece of furniture, as well as the same dog,
laying on a beige carpet, is also visible;

c. One image of the same white, nude, prepubescent female with blonde hair
described above. In this image, the minor female is seated in a bath tub filled
with some water and the minor female’s exposed vagina is visible;

d. One image depicting an adult hand spreading the vagina of a white, nude,
prepubescent female seated or laying on a blue and green patterned fleece
blanket (the minor’s face is not visible);

e. One image depicting the same minor female nude and seated facing away from
the camera in a bathtub with some water in it and playing with toys, including

a yellow rubber duck;
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 6 of 9

f. One image depicting the same minor female clothed, with her whole body fully
visible, and she is wearing a bluish shirt and gray leggings. In this image, the
minor is sitting on a gray in color couch, and sitting on or next to a fleece blanket
with cat and dog faces printed on it. The minor female is holding a purple cup
with a multicolored bird print on it;

g. One image depicting the same minor female sleeping on a gray couch and naked
from the waist up, with only a printed diaper or pull-up on. A multicolored
fleece blanket and an adult arm are also visible.

_ These images were provided by Google in folders that were labeled “2019-05-17”, “2019-
05-17#2”, and “2019-05-18”.

9. Based on information previously received from the National Center for Missing
and Exploited Children (NCMEC),' Trooper Willhardt knew that the target he was investigating
had been communicating online with an individual whose Internet Protocol or “IP” address
resolved to Pittsburgh and the surrounding area.’ The information provided by NCMEC also
included a phone number (412-XXX-5183) (full phone number known to your affiant) and an
image of an adult female. Further investigation by the Western Pennsylvania Violent Crimes
Against Children Task Force (hereinafter “WDPA CAC Task Force”) of this phone number, using
open source information, identified the Pittsburgh individual as REBECCA OWENS. Your

affiant, a member of the WDPA CAC Task Force, obtained and reviewed a Pennsylvania driver’s

 

' NCMEC is a nonprofit organization that helps to find missing children, reduce child sexual
exploitation, and prevent future victimization. As part of its work on issues relating to reducing
the online child exploitation, NCMEC operates a CyberTipline, a mechanism by which public and
electronic service providers can make reports of suspected online child exploitation. NCMEC
makes information submitted to the CyberTipline available to law enforcement for possible
investigation.
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 7 of 9

license photo of OWENS, compared it to the image of the adult female provided in the CyberTip,
and confirmed that that the photos are of the same individual. On February 28, 2020, law
enforcement officers with WDPA CAC Task Force also obtained images from a social media
account believed to belong to OWENS that depicted OWENS and some children (believed to be
OWENS’ children) and sent these images to Trooper Willhardt. Trooper Willhardt positively
identified a child depicted in the images obtained from OWENS’ social media account as the same
child that is depicted in the images found within his target’s Google account.

10. | Allegheny County Police Detective Steven Dish, a member of the WDPA CAC
Task Force, subsequently applied for and obtained a warrant in the Commonwealth of
Pennsylvania, County of Allegheny, signed by The Honorable David R. Cashman, to search
OWENS’ current residence in Pitcairn, Pennsylvania. The warrant was executed on the date of
application, February 28, 2020. From Owen’s residence, law enforcement seized, inter alia,
household items depicted in the images discovered by Trooper Willhardt. The seized items
include: a fleece blanket with cat and dog faces printed on it, size 4T gray leggings, and a size 4T
bluish shirt (all items similar to those depicted in the image where the minor is clothed and sitting
on a couch); a blue cup and a yellow rubber duck toy (similar to those depicted in the bath tub
images of the minor); and size L (12-14) purple polka-dot pants (similar to the leg visible in the
image depicting the minor naked from the front with her vagina visible). During execution of the
watrant, law enforcement also observed a dog similar to the one depicted in the images described
above.

11. | An adult male, A.F., was present during execution of the warrant, and identified
the minor female depicted in the image of the minor clothed on the gray couch (described above)

as OWENS’ minor daughter, A.F., with a date of birth April 2016 (currently three years old).
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 8 of 9

12. Prior to execution of the search warrant at OWENS’ residence, law enforcement
encountered OWENS outside of the residence. At that time, OWENS agreed to be interviewed by
law enforcement at the Allegheny County Police Headquarters. During the interview, OWENS
admitted to conversing with an individual online in May of 2019 and to sending this individual
images of her daughter, A.F., which she had taken with her cell phone. OWENS confirmed that
the images of A.F. that she took and sent to this other individual included an image of A.F standing
nude from the front, an image of A.F. standing nude from behind, and images of A.F.’s vagina.
When shown sanitized versions of the images described above, OWENS identified the dog and
the purple polka-dot pajama pants as hers.

CONCLUSION

13. Based on the foregoing, your Affiant respectfully submits that there is probable
cause to find that REBECCA OWENS committed the TARGET OFFENSES; that is, violations of
federal law including, Production and Attempted Production of a Visual Depiction of a Minor
Engaged in Sexually Explicit Conduct, in violation of 18 U.S.C. §§2251(a) and (e), and
Distribution of a Visual Depiction of a Minor Engaged in Sexually Explicit Conduct, in violation ©

of 18 U.S.C. § 2252(a)(2).
Case 2:20-cr-00095-RJC Document 3-1 Filed 03/13/20 Page 9 of 9

14.

and belief.

Subscribed and sworn to before me
on March 13, 2020:

ween, é
we a
a i if ra
fff og

o

 

o é
fo ‘of é
f if é
é o fe o ef ’ I f Le £ .
ot fl gb fk She hohe wo
Fa Cet te ff Pecgett” ot” ' fat oe a
4 Lf
‘ \ é

‘
oer

 

MAUREEN P. KELLY CY
UNITED STATES MAGISTRATE JUDGE

The above information is true and correct to the best of my knowledge, information

Respectfully submitted,

 

vn
< ihe - f
f . re ? nn
i # as i
Gregg Frankh user

Special Agent V
Federal Bureau of Investigation
